COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
SUSAN COCHRAN,                                                        No. 08-15-00181-CV
                                                   §
                                Appellant,                               Appeal from the
                                                   §
V.                                                                     109th District Court
                                                   §
WILLIAM SHANE COCHRAN                                               of Andrews County, Texas
                                                   §
                                 Appellee.                                 (TC# 19,636)
                                                   §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant, Susan Cochran, has failed to pay the

case filing fee, and further finding that the clerk’s record has not been filed due to the fault of the

Appellant, we dismiss the appeal for want of prosecution.

       The trial court entered a final decree of divorce on May 11, 2015 and Appellant timely

filed notice of appeal. Appellant did not, however, pay the case filing fee of $195 or establish

that she is indigent in accordance with TEX.R.APP.P. 20.1. On July 13, 2015, the Clerk of the

Court sent Appellant a second request for payment of the case filing fee. The letter also notified

Appellant that failure to pay the case filing fee within ten days could result in dismissal of the

appeal for want of prosecution pursuant to TEX.R.APP.P. 42.3(b) and (c). Appellant has not paid

the filing fee or otherwise responded to our notice.
        Appellant has also failed to pay for the clerk’s record. Unless otherwise excused, a non-

indigent appellant must either pay for or make arrangements for the payment of the fees related

to preparation of the appellate record to ensure that the record is timely filed. TEX.R.APP.P.

35.3(a)(2), (b)(3); see TEX.R.APP.P. 20.1(c); 37.3(b), (c). The clerk’s record was due to be filed

on July 10, 2015. The Andrews County District Clerk notified the Court that the clerk’s record

would not be filed because Appellant has not made financial arrangements for the preparation of

the clerk’s record.

        In accordance with Rule 37.3(b), the Clerk of the Court notified Appellant by letter

regarding her failure to make financial arrangements to pay for the clerk’s record and advised her

that the appeal would be dismissed for want of prosecution unless she responded within ten days

and showed grounds for continuing the appeal. See TEX.R.APP.P. 37.3(b). Appellant has not

filed any written response or otherwise showed that grounds exist for the appeal to be continued.

We therefore dismiss the appeal for want of prosecution due to Appellant’s failure to pay the

case filing fee or the fee for preparation of the clerk’s record. See TEX.R.APP.P. 5, 37.3(b),

42.3(b), (c).



July 31, 2015
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                              -2-